Citation Nr: 0127673	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for residuals, right 
acetabular fracture, with retained hardware and soft tissue 
contracture of the right hip.

2.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
precordial chest pain, secondary to splenic flexure syndrome.

3.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
residuals, fracture of left humerus, with retained hardware.

4.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
residuals, fracture of right humerus, with retained hardware.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from May 1995 to 
November 1999.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an October 2000 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia. 

Because the appellant has disagreed with the initial ratings 
assigned, the Board has recharacterized the issues as 
involving the propriety of the assignment of the initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1.  The residuals, right acetabular fracture, with retained 
hardware and soft tissue contracture of the right hip, are 
primarily manifested by minimal limitation of motion, 
difficulty or discomfort on crossing of the legs, stiffness 
on prolonged sitting or standing, and an inability to run.

2.  Precordial chest pain, secondary to splenic flexure 
syndrome, is primarily manifested by a tightening feeling in 
the left chest, which comes on suddenly and disappears 
quickly, and which occurs infrequently.
 
3.  The residuals of fracture of left humerus are primarily 
manifested by retained hardware in the humerus, without 
evidence of any functional loss.  

4.  The residuals of fracture of right humerus are primarily 
manifested by retained hardware in the humerus, without 
evidence of any functional loss, other than discomfort when 
placing the right arm to the back.  


CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent evaluation for 
residuals, right acetabular fracture, with retained hardware 
and soft tissue contracture of the right hip, was proper, the 
criteria for a higher evaluation have not been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.71(a), Diagnostic Code 5299-5024 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  As the assignment of an initial noncompensable evaluation 
for precordial chest pain, secondary to splenic flexure 
syndrome, was proper, the criteria for a compensable 
evaluation have not been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.114, Diagnostic 
Code 5299-5302 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

3.  As the assignment of an initial noncompensable evaluation 
for residuals, fracture of left humerus, with retained 
hardware, was proper, the criteria for a compensable 
evaluation have not been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5201, 5202, 5206, 5207 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

4.  As the assignment of an initial noncompensable evaluation 
for residuals, fracture of right humerus, with retained 
hardware, was proper, the criteria for a compensable 
evaluation have not been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5201, 5202, 5206, 5207 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise noted, these regulations are also 
effective November 9, 2000.  Id.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In this case, the RO has not yet had an opportunity to 
consider the claim in light of the above-noted change in the 
law and its implementing regulations.  Nonetheless, the Board 
determines that the Board is not precluded from proceeding to 
an adjudication of the appellant's claim without first 
remanding the claim to the RO, as the requirements of the new 
law and regulations have essentially been satisfied.   The 
Board notes that by virtue of the December 2000 Statement of 
the Case, the appellant was advised of the laws and 
regulations governing this claim, and, hence, was given 
notice of the information and evidence necessary to 
substantiate the claim.  In addition, pertinent medical 
records have been obtained and associated with the claims 
file.  Further, it is noted that the appellant has been 
afforded a comprehensive VA examination in connection with 
this issue.  Moreover, the appellant has not identified any 
additional relevant evidence that has not been requested or 
obtained, and there is no indication that there is any 
outstanding evidence that is necessary for adjudication of 
the issues on appeal.  Hence, adjudication of the issues on 
appeal, without remand to the RO for initial consideration 
under the new law and regulations, poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits. 

Background

The appellant contends, in essence, that as a result of the 
injuries she sustained in a motor vehicle accident in 
service, she is unable to perform the same activities as she 
did before the accident.  During a hearing before the 
undersigned, held in September 2001, she indicated that 
activities which she is no longer able to perform included 
running and placing her "right arm entirely to [her] back."  
She also indicated that she became stiff if she stayed in one 
position (sitting or standing) for an extended period of 
time.  In addition, she indicated that sitting with her legs 
crossed caused her pain and discomfort.  She reported that 
she had full range of motion of the right arm above her head, 
out to the side, and to the front; she did not have any pain 
on movement of the right arm, except when she placed it 
behind her back (about half-way).  She had full range of 
motion of the left arm and no pain on movement.  She 
indicated that occasionally, she had spasm-like pain in the 
right shoulder during cold weather. 

With regard to her chest pain, the appellant testified that 
it was a tightening feeling in her left chest, which came on 
suddenly and disappeared quickly (e.g., 5-10 seconds), 
without any residual pain.  She reported that during the 
previous six (6) months, she had had two (2) such episodes.  

The evidence of record indicates that in March 1998, while on 
active duty service, the appellant was involved in a motor 
vehicle accident at which time she sustained bilateral 
humerus fractures and right acetabulum fracture.  She had an 
intermedullary nailing of the right humerus (open reduction), 
internal fixation of the left humerus, and open reduction, 
internal fixation of the right acetabulum.      

The post-service medical evidence of record indicate that the 
appellant was examined in January 2000.  The report of the 
examination indicates that the appellant reported that she 
was unable to sit for prolonged periods because she became 
excessively stiff in the region of the right hip.  She could 
stand for 30 minutes before having to move.  She could walk 
long distances as long as she could walk at her own speed.  
She was not on any medications at that time.  She had pain, 
weakness, locking and abnormal motion at times.  But, she 
denied stiffness, swelling, inflammation, drainage, or 
instability.  She also reported that she had left precordial 
chest pain, which lasted 5 or 10 seconds, and disappeared.  
The pain was infrequent.  

Neurologic examination showed deep knee bend was at 100 
percent.  Heel and toe walking was normal.  The appellant was 
able to stand on to the examination table  without hand help 
and only slight hesitation with both the right and left legs.  
She hopped on both feet simultaneously 10 times without 
visible discomfort and "with 4 in height without slowness."  
Muscles in the upper extremities (the deltoids, biceps, and 
triceps) were 4+/4+.  Deep tendon reflexes in the biceps, 
triceps, and brachioradialis were 1/1.  Vibration and light 
touch were normal.  

Musculoskeletal examination showed, in pertinent part, that 
there was no sign of abnormal weight bearing in the feet.  
The appellant could walk without difficulty and could walk 
for extended periods, at her own speed.  She could probably 
stand about 30 minutes without moving.  If she sat for more 
than 30 minutes, she needed to move because her right hip 
became stiff.  Hip range of motion on the right was flexion 
to 120 degrees, extension to 10 degrees, adduction to 20 
degrees, abduction to 45 degrees, external rotation to 30 
degrees, and internal rotation to 40 degrees.  There was no 
swelling, heat, erythema, or crepitus on either side.  
Visible discomfort and instability were absent on abduction 
and adduction on each side.  

Examination of the shoulders showed that flexion was to 180 
degrees on the right and on the left.  Abduction was to 170 
degrees on the right and on the left.  External rotation was 
to 95 degrees on the right and the left.  Internal rotation 
was to 90 degrees on the right and 120 degrees on the left.  
The above ranges of motion were  for both active and passive 
ranges of motion.  Passive and active elbow flexion was from 
-5 to 145 degrees on each side.  Passive and active elbow 
pronation and supination were to 85 degrees on each side.  

Laboratory studies included x-rays of the chest, right 
forearm, and left forearm, which were all normal.  X-rays of 
the right hip showed postoperative changes with 2 plates and 
multiple screws in the right acetabulum.  The femoral head 
appeared normal without evidence of aseptic necrosis.  X-rays 
of the humerus showed old fractures on the right and the 
left, surgically repaired.  Medullary rod on the right was 
noted extending through the entire shaft of the humerus.  
There was a well-healed fracture of the right distal humerus; 
fragments were all in anatomic alignment.  On the left, a 
metallic plate was seen, reducing a fracture of the distal 
humerus, which was healed; the fragments were healed in 
anatomic alignment.  EKG showed sinus bradycardia 54; it was 
otherwise normal.  

The pertinent diagnoses were:  1) Fractures of the right and 
left humerus, healed in anatomic position.  Hardware remained 
on the right and the left; 2) Right acetabular fracture with 
hardware remaining, without evidence of arthritis or aseptic 
necrosis; 3) Soft tissue contracture of the right hip with 
limitation of motion; and 4) Precordial chest pain secondary 
to splenic flexure syndrome, by clinical history, physical 
and electrophysiologic findings, and images.  It is noted 
that the appellant was also diagnosed with soft tissue 
contracture of the right shoulder with limitation of motion 
(she was denied service connection for this condition).  

Law and Analysis

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3 (2001).  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

When an unlisted condition is encountered, requiring rating 
by analogy, the diagnostic code number will be built-up as 
follows:  The first 2 digits will be selected from the part 
of the schedule most closely identifying the part, or system, 
of the body involved; the last 2 digits will be 99 for all 
unlisted conditions.  38 C.F.R. § 4.27 (2001).  

Right acetabular fracture

The RO has rated the veteran's right hip disability under DC 
5299-5024.  DC 5024 provides that tenosynovitis will be rated 
on limitation of motion of the affected parts, as 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis,  established by x-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under DC 5013 to 5024, inclusive.

Under DC 5251, extension of the thigh limited to 5 degrees is 
awarded a 10 percent rating; a 10 percent rating is the 
highest rating available under DC 5251.  Under DC 5252, 
flexion of the thigh limited to 45 degrees is assigned a 10 
percent rating; flexion limited to 30 degrees is assigned a 
20 percent rating; higher ratings are assigned for additional 
limitation in flexion.  Impairment of the thigh, under DC 
5253, is assigned a 10 percent rating for limitation of 
rotation of thigh, cannot toe-out more than 15 degrees in the 
affected leg.  A 10 percent rating is also assigned under DC 
5253 for limitation of adduction, cannot cross legs.  A 20 
percent rating is assigned for limitation of abduction, 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71(a), DC 5253.   

The Board has considered the evidence of record and finds 
that the criteria for a rating higher than 10 percent are not 
met for the appellant's right hip condition.  The appellant's 
right hip range of motion, reported above, does not show 
flexion limited to 30 degrees or less, or limitation of 
abduction with motion lost beyond 10 degrees.  Thus, the 
criteria for a rating higher than 10 percent are not met 
under the applicable schedular criteria.  The criteria for a 
rating higher than 10 percent are not met under the DeLuca 
principles as the record does not show additional functional 
loss (limitation of motion, incoordination, weakness, etc.), 
to include during flare-ups, beyond the 10 percent rating 
contemplated by the schedular criteria.  The appellant's 
functional limitations due to her right hip disability are 
minimal limitation of motion, difficulty or discomfort on 
crossing of the legs, stiffness on prolonged sitting or 
standing, and an inability to run.  The 10 percent rating 
assigned is adequate compensation for this degree of 
functional loss.  The preponderance of the evidence is 
against assignment of a higher rating, and there is no doubt 
to be resolved.  

Splenic flexure syndrome

As mentioned above, the appellant indicates that she has a 
tightening feeling in her left chest, which comes on suddenly 
and disappears quickly.  She reports that this occurs 
infrequently (she has had 2 such episodes during the last 6 
months).  The Board notes that the RO has rated this 
condition under DC 5299-5302 (DC 5302 refers to injuries of 
the muscles).  Injuries to muscle group II (DC 5302) will be 
assigned a noncompensable evaluation when the injuries are 
slight.  They will be assigned a 20 percent evaluation when 
the injuries are moderate. 

In the case at hand, the appellant has reported infrequent 
episodes, which last for a very brief period.  This 
disability picture presented in this case approximate the 
criteria for a noncompensable evaluation under DC 5302 as the 
symptoms are no more than slight.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  

Residuals of fracture of right and left humerus

The RO has rated the residuals of right and left humerus 
fracture under DC 5202, impairment of humerus.  It is noted 
that the appellant is right-handed; thus, the right arm is 
the major arm, and the left arm is the minor arm.

Under DC 5202, a 20 percent rating is assigned for malunion 
of the humerus, with moderate deformity.  When there is 
malunion, with marked deformity, a 30 percent rating is 
assigned for the major arm, and a 20 percent rating is 
assigned for the minor arm.  When there is recurrent 
dislocation at the scapulohumeral joint, a 20 percent rating 
is assigned for either the minor or major hand when there are 
infrequent episodes, and guarding of movement only at the 
shoulder level; when there are frequent episodes and guarding 
of all arm movements, a 30 percent rating is assigned for the 
major arm and a 20 percent rating is assigned for the minor 
arm.  Higher ratings are provided under DC 5202 for fibrous 
union, nonunion, or loss of head of (flail shoulder). 

The Board has considered the evidence of record and finds 
that the criteria for a compensable rating have not been met 
for either arm, under DC 5202.  The record does not show any 
malunion of the humerus in either arm.  As noted above, x-
rays showed that the fractures had healed in anatomic 
position.  In addition, the medical evidence of record, 
reported above, does not show that there is recurrent 
dislocation at the scapulohumeral joint, fibrous union, 
nonunion, or flail shoulder, in either arm.  In fact, x-rays 
do not show involvement of the scapulohumeral joint; rather, 
fractures were sustained in the distal humerus.  Thus, the 
criteria for a compensable evaluation are not met under DC 
5202 for either arm.  

Other diagnostic codes that may be applicable in fracture of 
the humerus pertain to limitation of motion.  Under DC 5201, 
when there is limitation of motion of the arm at shoulder 
level, a 20 percent rating is assigned for the major or minor 
arm.  Under DC 5206, limitation of flexion of the forearm, 
warrants a noncompensable  evaluation if limited to 110 
degrees (major or minor); a 10 percent rating is assigned for 
either the major or minor arm when flexion is limited to 100 
degrees.  Under DC 5207, extension of the forearm limited to 
45 degrees warrants a 10 percent rating. 

The Board notes the appellant's statement as to her 
difficulty with placing her right arm to the back.  However, 
her ranges of motion in each arm, as noted during medical 
examination in January 2000, and as expressed during a 
hearing before the undersigned in September 2001, does not 
show limitation which would warrant a compensable rating 
under DC 5201, 5206, or 5207.  The Board also notes her 
statement regarding occasional spasm-like pain in her right 
shoulder in cold weather.  In this regard, it is noted that 
VA examination in January 2000 diagnosed  soft tissue 
contracture of the right shoulder with limitation of motion.  
However, the RO has specifically denied service connection 
for this condition and the appellant has not appealed that 
decision.  Thus, to the extent that right shoulder 
symptomatology has specifically been found to be a non-
service connected disorder, any complaints of pain associated 
with the right shoulder may not be considered in determining 
entitlement to a higher rating for the residuals of the 
fracture of the right humerus.  The Board thus concludes that 
there is no objective evidence of painful or limited motion 
in either arm, or any other functional loss, warranting, at 
least, the minimum compensable rating under the applicable 
diagnostic codes, listed above, and under the principles set 
forth under DeLuca, 8 Vet. App. at 204-07.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  

Conclusion

At this point, the Board notes that there is only the report 
of a single VA fee-basis examination upon which to evaluate 
the claim, in conjunction with the appellant's service 
medical records.  Hence, there is no basis for consideration 
of "staged ratings," and the Board's characterization of 
the issues consistent with the Fenderson decision does not 
result in any analysis different than that employed by the 
RO.  Thus, a remand for this purpose is unnecessary.  

The discussion pertaining to each of the appellant's service-
connected disabilities on appeal is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  As a final point, the Board observes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the appellant's right hip, bilateral 
humerus fractures, and splenic flexure syndrome.  In this 
regard, the Board notes that there has been no showing that 
these conditions have caused marked interference with 
employment (i.e., beyond that contemplated by the assigned 
rating), or necessitated frequent periods of hospitalization, 
or that the disabilities have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of factors 
specifically pertaining to these conditions that might 
warrant extraschedular consideration, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

As the assignment of a 10 percent evaluation for residuals, 
right acetabular fracture, with retained hardware and soft 
tissue contracture of the right hip, from the effective date 
of the grant of service connection is appropriate, a higher 
evaluation is denied.

As the assignment of a noncompensable evaluation for 
precordial chest pain, secondary to splenic flexure syndrome, 
from the effective date of the grant of service connection is 
proper, a compensable evaluation is denied.  

As the assignment of a noncompensable evaluation for 
residuals, fracture of left humerus, with retained hardware, 
from the grant of service connection is proper, a compensable 
evaluation is denied.

As the assignment of a noncompensable evaluation for 
residuals, fracture of right humerus, with retained hardware, 
from the grant of service connection is proper, a compensable 
evaluation is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

